DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 203117610 U).
Re claim 28, Wang et al. disclose a device comprising a first display module having a first backplane (1), wherein the first backplane has a plurality of first linear grooves (11); a plurality of elongated members (3) located on an outer surface of the first backplane away from the first display module on a display side, and having linear rod sections; wherein the linear rode sections of the plurality of elongated members are respectively located within a part or all of the plurality of linear grooves (Fig. 1).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (CN 206594972 U) in view of Wang et al. (CN 203117610 U).
Geng et al. discloses an electronic device comprising a first display module (7) having a first backplane; a second display module (8) having a second backplane located on an opposite 
Wang et al. discloses a device wherein a heat sink radiates (3) heat from a backplane (1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first heat sink and the second heat sink are configured to radiate heat from the first backplane and the second backplane since one would be motivated to more efficiently radiate heat. 


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Tseng et al. (US 2009/0009974 A1).
Wang et al. discloses the device wherein each of the plurality of elongated members comprises a gravity heat pipe having a wall material of copper (paragraph 0026), does not disclose the device wherein each of the plurality of first linear grooves has an inner cross-section which is a semicircle having an equal radius, and the linear rod sections of the plurality of elongated members have an outer cross-section which is a circle having the same radius as the semicircle
Tseng et al. discloses a device wherein each of the plurality of first linear grooves (112) has an inner cross-section where each of the plurality of first linear grooves has an inner cross-section which is a semicircle having an equal radius, and the linear rod sections of the plurality of elongated members have an outer cross-section which is a circle having the same radius as the semicircle (Fig. 3).
.  

Allowable Subject Matter
Claims 2, 4, 5, 7-8, 10, 13, 15, 16, 18, 20, 23, 24, 26 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, the display device, according to claim 1, wherein the second backplane has one second elongated groove provided on one side of the second backplane adjacent to the first backplane, and configured to accommodate the one elongated member; and the one elongated member is disposed in at least one of the one first elongated groove and the one second elongated groove; or the first backplane has a plurality of first elongated grooves provided on one side of the first backplane adjacent to the second backplane, and configured to accommodate a plurality of elongated members; the second backplane has a plurality of second elongated grooves provided on one side of the second backplane adjacent to the first backplane, and configured to accommodate the plurality of elongated members; and the plurality of elongated members are respectively disposed in the plurality of first elongated grooves and the plurality of second elongated grooves, in combination with all the other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD H KIM/Primary Examiner, Art Unit 2871